DETAILED ACTION
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The examiner has considered each of the applicant’s comments and finds them persuasive. For instance, the examiner finds the applicant’s comment that none of the cited references teaches that the insulation material forms multiple tabs. The examiner previously relied on VORNBROCK’s Figure 6B as disclosing this recited feature, but upon closer inspection, this drawing appears to illustrate only a center portion 650 of the insulation material and lacks multiple tabs. Rather, this figure shows that the conductive wire includes the tabs and not the insulation material.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways. The examiner did not find useful references having insulation materials with the claimed dimensions.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721